DETAILED ACTION
This action is made in response to the communication filed on January 11, 2021.  This action is made final.	
Claims 1-7, 9, 11-22 are pending.  Claims 8 and 10 are presently cancelled.  Claims 21-22 are newly added. Claims 9, 11, 15, and 18 have been amended. Claims 1, 15, and 18 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed January 11, 2021 with respect to claim 1 has been considered but is not persuasive. Applicant argues Ranatunga does not teach feedback of a user selects and ranks a subset of said features.  However, the examiner respectfully disagrees. Ranatunga teaches user selection of cognitive insight visualizations wherein the iterative nature (e.g., see [0074], [0075], [0281]) of generating and presenting ranked insight data for a user selection reasonably reads upon the claimed limitation of “via a computerized user interface, obtaining user feedback based on said interactive feature visualization, wherein a user selects and ranks a subset of features”.  As such, the previous grounds of rejection with respect to claims 1-7, 9, and 11-14 are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranatunga et al (USPPN: 2018/0232659; hereinafter Ranatunga) in further view of Carlsson (USPPN: 2016/0267397; hereinafter Carlsson).
As to claim 1, Ranatunga teaches A method (e.g., see Abstract) comprising: 
carrying out computerized interactive feature visualization on a data set, wherein a plurality of insight classes rank a plurality of features of said data set (e.g., see [0049], [0057], [0066], [0142], [0154], [0250], [0252], [0263] teaching a computerized interactive visualization wherein a plurality of features of a data set are ranked); 
via a computerized user interface, obtaining user feedback based on said interactive feature visualization, wherein a user selects and ranks a subset of said features (e.g., see [0074], [0075], [0082], [0182], [0280], [0281], [0301] teaching user interaction providing feedback for the interactive feature visualization wherein the user can otherwise select the features for view).
While Ranatunga teaches a filter/transformation component, Ranatunga fails to explicitly teach applying at least one transformation function to at least one feature of said subset of features selected by said user, to automatically construct, with a computer, at least one additional feature for said data set, said data set with said at least one additional feature comprising a transformed data set.  
However, in the same field of endeavor of data visualization, Carlsson teaches applying at least one transformation function to at least one feature of said subset of features selected by said user, to automatically construct, with a computer, at least one additional feature for said data set, said data set with said at least one additional feature comprising a transformed data set (e.g., see Figs. 29-31, [0085], [0096], [0439], [0450], [0454], [0462] teaching an automated or manual process for selecting a feature in which a transformation function is applied in which at least one additional feature for the data set is added).  Accordingly, it would have been obvious to modify Ranatunga in view of Carlsson in order to quickly and easily analyze and make predictions of large amounts of data (e.g., see [0005]-[0007] of Carlsson).
Ranatunga-Carlsson fail to teach wherein said at least one transformation 

As to claim 2, the rejection of claim 1 is incorporated.  Ranatunga-Carlsson further teaches iteratively repeating said steps of carrying out interactive feature visualization, obtaining user feedback, and applying at least one transformation function, on said transformed data set, until a final data set is obtained (e.g., see [0075], [0122], [0263] of Ranatunga and [0462] of Carlsson describing iterative processing).  

As to claim 3, the rejection of claim 2 is incorporated.  Carlsson further teaches wherein said data set is tabular and said features comprise columns (e.g., see Figs. 30-31 wherein the data set is tabular and the features comprise columns).  

As to claim 5, the rejection of claim 2 is incorporated.  Carlsson further teaches wherein said applying of said at least one transformation function comprises applying a univariate data transformation function with said selected features as arguments (e.g., see [0058], [0439], [0451]-[0454] wherein the data is of one or more variable and the transformation function is applied to the data and selected features as arguments).  

As to claim 6, the rejection of claim 2 is incorporated.  Ranatunga-Carlsson further teaches wherein said applying of said at least one transformation function comprises applying a multivariate data transformation function with said selected features as arguments (e.g., see [0148] of Ranatunga teaching a multi-variate probability distribution.  See also [0058], [0439], [0451]-[0454] of Carlsson wherein the data is of one or more variable and the transformation function is applied to the data and selected features as arguments).   

As to claim 7, the rejection of claim 2 is incorporated.  Ranatunga-Carlssson further teaches wherein said applying of said at least one transformation function comprises applying a multivariate data transformation function to arguments comprising at least one of said selected features and at least one existing one of said features (e.g., see [0148] of Ranatunga teaching a multi-variate probability distribution.  See also [0058], [0439], [0451]-[0456] of Carlsson wherein the transformation can be applied to a selected feature and at least one existing one of said features).     

As to claim 11, the rejection of claim 1 is incorporated.  Ranatunga further teaches wherein accuracy of a machine learning system implementing said at least one supervised task is enhanced by said at least one additional feature (e.g., see [0103]-[0104] wherein the supervised task is enhanced by at least one additional feature).  

As to claim 12, the rejection of claim 2 is incorporated.  Ranatunga further teaches carrying out at least one unsupervised task on said final data set (e.g., see [0105] teaching applying unsupervised tasks on the data).  

As to claim 13, the rejection of claim 2 is incorporated.  Ranatunga-Carlsson further teaches carrying out data imputation on said final data set (e.g., see [0147] of Ranatunga and [0009] of Carlsson teaching applying predictive modeling to the data, which includes carrying out calculations based on missing information).  

As to claim 14, the rejection of claim 2 is incorporated.  Ranatunga-Carlsson further teaches wherein, in said applying of said at least one transformation function, said at least one transformation function comprises a user-defined function in a database query language (e.g., see [0076] of Ranatunga and [0106] of Carlsson teaching queries in a structured query language).

Claims 15-16, 18-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranatunga et al (USPPN: 2018/0232659; hereinafter Ranatunga) in further view of Carlsson (USPPN: 2016/0267397; hereinafter Carlsson) and Tu et al. (2018/0150746; hereinafter Tu).
As to claim 15, Ranatunga teaches A non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform a method of (e.g., see Abstract): 
carrying out computerized interactive feature visualization on a data set, wherein a plurality of insight classes rank a plurality of features of said data set (e.g., see [0049], [0057], [0066], [0142], [0154], [0250], [0252], [0263] teaching a computerized interactive visualization wherein a plurality of features of a data set are ranked); 
via a computerized user interface, obtaining user feedback based on said interactive feature visualization, wherein a user selects and ranks a subset of said features (e.g., see [0074], [0075], [0082], [0182], [0280], [0281], [0301] teaching user interaction providing feedback for the interactive feature visualization wherein the user can otherwise select the features for view).
While Ranatunga teaches a filter/transformation component, Ranatunga fails to explicitly teach applying at least one transformation function to at least one feature of said subset of features selected by said user, to automatically construct, with a computer, at least one additional feature for said data set, said data set with said at least one additional feature comprising a transformed data set.  
However, in the same field of endeavor of data visualization, Carlsson teaches applying at least one transformation function to at least one feature of said subset of features selected by said user, to automatically construct, with a computer, at least one additional feature for said data set, said data set with said at least one additional feature comprising a transformed data set (e.g., see Figs. 29-31, [0085], [0096], [0439], [0450], [0454], [0462] teaching an automated or manual process for selecting a feature in which a transformation function is applied in which at least one additional feature for the data set is added).  Accordingly, it would have been obvious to modify Ranatunga in view of Carlsson in order to quickly and easily analyze and make predictions of large amounts of data (e.g., see [0005]-[0007] of Carlsson).
Ranatunga-Carlsson fail to teach wherein said at least one transformation function is selected by a feature construction algorithm which matches functions to features based on the types of the features.
However, in the same field of endeavor of machine learning methods, Tu teaches wherein said at least one transformation function is selected by a feature construction algorithm which matches functions to features based on the types of the features (e.g., see Abstract, Figs. 3,4, [0007], [0008] teaching applying different transformation functions based on the types of the features).  Accordingly, it would have been obvious to modify Ranatunga-Carlsson in view of Tu to apply different feature e.g., see [0078] of Tu).

As to claim 16, the rejection of claim 15 is incorporated.  Ranatunga-Carlsson further teaches iteratively repeating said steps of carrying out interactive feature visualization, obtaining user feedback, and applying at least one transformation function, on said transformed data set, until a final data set is obtained (e.g., see [0075], [0122], [0263] of Ranatunga and [0462] of Carlsson describing iterative processing).  

As to claims 18-19, the claims are directed to the apparatus implementing the method of claims 15-16 and are similarly rejected.

As to claim 21, the rejection of claim 1 is incorporated.  Ranatunga-Carlsson fail to teach wherein said at least one transformation function is selected by a feature construction algorithm which matches functions to features based on the types, wherein said feature selection algorithm incorporated inherited type inferences.
However, in the same field of endeavor of machine learning methods, Tu teaches wherein said at least one transformation function is selected by a feature construction algorithm which matches functions to features based on the types, wherein said feature selection algorithm incorporated inherited type inferences (See 112 rejection above. See also e.g., see Abstract, Figs. 3, 4, [0007], [0008], [0030] teaching applying different transformation functions based on the types of the features wherein the feature learning is performed on data of the same type because same type has a same tendency (i.e., inherited type inference)).  Accordingly, it would have been obvious to modify Ranatunga-Carlsson in view of Tu to apply different feature learning methods for different types of data so that learning efficiency is improved (e.g., see [0078] of Tu).

As to claim 22, the rejection of claim 1 is incorporated.  Ranatunga-Carlsson fail to teach wherein said at least one transformation function is selected by a feature construction algorithm which matches functions to features based on the types, wherein said feature selection algorithm incorporates keyword matching.
However, in the same field of endeavor of machine learning methods, Tu teaches wherein said at least one transformation function is selected by a feature construction algorithm which matches functions to features based on the types, wherein said feature selection algorithm incorporates keyword matching (See 112 rejection above.  See also e.g., see Abstract, Figs. 3, 4, [0007], [0008], [0128]-[0134] teaching applying different transformation functions based on the types of the features wherein the feature selection is performed using a searching algorithm).  Accordingly, it would have been obvious to modify Ranatunga-Carlsson in view of Tu to apply different feature learning methods for different types of data so that learning efficiency is improved (e.g., see [0078] of Tu).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranatunga and Carlsson, as applied above, and in further view of Puri et al. (USPPN: 2016/0371489; hereinafter Puri).

As to claim 4, the rejection of claim 2 is incorporated.  Ranatunga-Carlsson teach said features comprise attributes (e.g., see [0142], [0204] of Ranatunga and [0243[ of Carlsson wherein the features comprise attributes).  
Ranatunga-Carlsson fail to teach wherein said data set is in JavaScript Object Notation (JSON).  
However, in the same field of endeavor of predictive visualization tools Puri teaches wherein said data set is in JavaScript Object Notation (JSON) (e.g., see [0079] teaching the dataset as being JavaScript Object Notation (JSON)).  Accordingly, it would have been obvious to modify Ranatunga-Carlsson in view of Puri as a simple substitution of one known type of data for another to yield the predictable results of e.g., see [0079].  See also See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143).
	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranatunga and Carlsson, as applied above, and in further view of Lumelsky et al. (USPN: 6,466,980; hereinafter Lumelsky).

As to claim 9, the rejection of claim 1 is incorporated.  While Ranatunga teaches supervised tasks (e.g., see [0104]), Rantunga-Carlsson fail to explicitly teach wherein said at least one supervised task comprises electricity demand prediction, further comprising at least one of: causing additional electrical generation capacity to be activated, based on said prediction indicating increased demand; and causing current electrical generation capacity to be reduced, based on said prediction indicating decreased demand.  
However, in the same field of endeavor of using predictive analysis tools, Lumelsky teaches wherein said at least one supervised task comprises electricity demand prediction, further comprising at least one of: causing additional electrical generation capacity to be activated, based on said prediction indicating increased demand; and causing current electrical generation capacity to be reduced, based on said prediction indicating decreased demand (e.g., see 18:10-15, 33-42 teaching that in response to a prediction for an increase in demand, increasing capacity and vice versa. While Lumelsky fails to explicitly teach “electricity demand”, it is noted that the type of capacity that is to be monitored and increased/decreased is a matter of intended as it imparts no structural difference between the prior art teaching.  Accordingly, if the prior art is at least capable of the intended use, then it meets the claim).  Accordingly, it would have been obvious to modify Ranatunga-Carlsson in view of Lumelsky to dynamically adjust capacity based on predicted needs (e.g., see 4:47-50 of Lumelsky).

As to claim 17, the claim is directed to the non-transitory computer readable medium implementing the method of claim 10 and is similarly rejected.  It is noted that “computer resources” reads upon the claimed “physical resources” and therefore reads upon the claimed limitation.  Furthermore, Lumelsky teaches the use of signaling protocol to increase/decrease the capacity (e.g., see 18:17-29).

As to claim 20, the claim is directed to the apparatus implementing the method of claim 10 and is similarly rejected.  It is noted that “computer resources” reads upon the claimed “physical resources” and therefore reads upon the claimed limitation.  Furthermore, Lumelsky teaches the use of signaling protocol to increase/decrease the capacity (e.g., see 18:17-29).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179